Citation Nr: 0617355	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  05-15 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to payment of accrued benefits for a period in 
excess of two years.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran retired from military service in November 1972, 
with more than 20 years total active service.  The appellant 
is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hypertension, received on September 26, 1991, was denied by 
the RO in May 1992.

2.  The veteran died in August 1999 as a result of cardiac 
arrest and the RO established service connection for the 
cause of the veteran's death in an October 2001 decision.

3.  By a decision issued in July 2004, the Board held that 
the RO's May 1992 decision that had denied the veteran's 
claim for service connection for hypertension was the product 
of clear and unmistakable error.

4.  By a decision dated in August 2004, the RO established 
service connection for hypertension and heart disease, and 
rated this condition as 100 percent disabling from September 
1991.

5.  The appellant was thereafter paid accrued benefits for 
the period from September 1, 1997, through August 1, 1999.

CONCLUSION OF LAW

The appellant is not entitled to payment of accrued benefits 
for a period in excess of 2 years.  38 U.S.C.A. §§ 5111, 5121 
(West 2002); 38 C.F.R. §§ 3.31, 3.1000 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in August 1999.  In October 1999 the 
appellant filed a claim for dependency and indemnity 
compensation (DIC) and accrued benefits.  In August 2004 the 
RO held that the veteran had been entitled to service 
connection and a 100 percent rating for hypertension and 
arteriosclerotic heart disease and coronary artery disease 
with status post coronary artery bypass graft effective 
September 26, 1991.  Correspondence from the RO dated in 
December 2004 advised the appellant that she, as the 
surviving spouse of the veteran, was entitled to accrued 
benefits payable for a period not to exceed two years.  The 
appellant argues that she should be paid the compensation 
which was due and not paid to the veteran from the effective 
date that the veteran was service connected.

Certain survivors of a deceased veteran are eligible to 
receive payment from VA of "accrued benefits" based upon 
the deceased veteran's statutory entitlement to such 
benefits.  38 U.S.C.A. § 5121.  An accrued benefit is a 
periodic payment "to which [the veteran] was entitled at 
death under existing ratings or decisions, or based on 
evidence in the file at date of death and due and unpaid."  
Id.  For a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998); see Zevalkink v. Brown, 
102 F.3d 1236, 1241 (Fed. Cir. 1996) (An accrued benefits 
claim is derivative of a veteran's claim, i.e., the 
claimant's entitlement is based on the veteran's 
entitlement.). 

The relevant language of 38 U.S.C. 5121(a) states:

[P]eriodic monetary benefits *** under 
laws administered by the Secretary to 
which an individual was entitled at death 
under existing ratings or decisions, or 
those based on evidence in the file at 
date of death (hereinafter *** referred 
to as accrued benefits) and due and 
unpaid for a period not to exceed two 
years, shall, upon the death of such 
individual be paid as follows:

38 U.S.C.A. § 5121(a) (emphasis added).

The language of the statute is clear and unambiguous.  By its 
own terms, § 5121(a) limits the total accrued benefit 
payments that a survivor may receive to those accrued 
benefits due and unpaid for up to a two-year period.  Under 
the terms of the statute, a survivor's recovery of a 
veteran's accrued benefits is limited to those benefits 
accrued "for a period not to exceed two years," or in other 
words, for a maximum two year period of accrued benefits 
regardless of when those benefits were actually accrued.  
Terry v. Principi, 367 F.3d 1291, 1294-1295 (2004).

The Veterans' Benefits Act of 2003 amended 38 U.S.C. § 
5121(a) to remove the two-year limitation period on a 
survivor's recovery of accrued benefits.  P.L. 108-183 § 
104(a).  Thus, the current version of § 5121(a) does not 
limit a survivor's recovery of accrued benefits to a maximum 
time period.  The 2003 amendment to § 5121(a) was not, 
however, made retroactive.  P.L. 108-183 § 104(d).  All 
references to § 5121(a) or 38 U.S.C.A. § 5121(a) in this 
decision are meant to refer to the previous version of § 
5121(a), which was in effect at the time of the veteran's 
death in 1991.  See Terry v. Principi, supra at 1293.

Regardless of VA regulations concerning effective dates of 
awards, and except for exclusions not clearly applicable 
here, payment of VA monetary benefits may not be made for any 
period earlier than the first day of the calendar month 
following the month in which the award became effective.  38 
U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2005).

The veteran's claim for service connection for hypertension 
was received on September 26, 1991.  In this application, the 
veteran reported that he had had military service between 
1943 and 1972 and was in receipt of $1,503 per month 
retirement pay from the Armed Forces.  The veteran's claim 
was denied by the RO in May 1992.  The veteran did not appeal 
this decision.

The veteran died in August 1999 as a result of cardiac 
arrest.  By a decision dated in October 2001, the RO 
established service connection for the cause of the veteran's 
death.

By a decision issued in July 2004, the Board held that the 
RO's May 1992 decision that had denied the veteran's claim 
for service connection for hypertension was the product of 
clear and unmistakable error.  

The RO thereafter established service connection for 
hypertension and heart disease, and rated this condition as 
100 percent disabling from September 1991, for accrued 
benefits purposes.  The RO determined that the veteran had 
been entitled to payment of $2,036 per month from September 
1, 1997, to December 1, 1997; $2,078 per month from December 
1, 1997, to December 1, 1998; and $2,104 per month from 
December 1, 1998, to August 1, 1999.  The record reflects 
that in December 2004 the appellant was issued payment of 
accrued benefits in the amount of $47,876 for the period from 
September 1, 1997, to August 1, 1999.  There is no indication 
that the provisions of 38 U.S.C.A. §§ 5304, 5305 or 38 C.F.R. 
§ 3.750 regarding the prohibition against duplication of 
benefits were considered.

Although compensation was owed to the veteran from September 
1991 to August 1999, the provisions of § 5121 limit the 
amount payable to the appellant to no more than a two years 
period.  38 U.S.C.A. § 5121.  The appellant's request for 
payment of accrued benefits in excess of 2 years (for the 
period September 1991 until September 1997) must therefore be 
denied. 

As noted above, § 5121 was amended to remove the two-year 
restriction on the payment of accrued benefits.  However the 
amendment applies only to deaths occurring on or after 
December 16, 2003.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 104, 117 Stat. 2651 (2003).  Because the 
veteran's death occurred prior to December 2003, the 
appellant's claim must be considered under the version of 38 
U.S.C.A. § 5121(a) previously in effect, which limits 
eligibility for accrued benefits to a two-year period.

The appellant argues that she should not be penalized because 
of mistakes made by the RO in 1992.  She asserts that because 
the award of compensation at the 100 percent rate effective 
in 1991 is based on clear and unmistakable error (CUE), 
rather than upon a claim pending when the veteran died, she 
should be entitled to all the benefits due the veteran.  The 
finding of CUE in the May 1992 RO decision rendered this 
decision a nullity.  38 C.F.R. §§ 3.105, 3.155.  
Consequently, the veteran's 1991 claim was still pending at 
the time of his death and at the time of the RO decision in 
August 2004, which granted service connection and a 100 
percent rating effective as of the date of the veteran's 1991 
claim.  The appellant has not cited to any law or regulation 
that would permit accrued benefits to be paid for a period in 
excess of 2 years and the Board is not aware of any exception 
to two-year limit for payment of accrued benefits in a case 
where the veteran's death was prior to December 2003.

The appellant's arguments are essentially equitable in 
nature.  The Secretary of VA has discretionary power to 
provide equitable relief, and the appellant is free to apply 
to the Secretary and request that he exercise his 
discretionary authority to grant her claim on an equitable 
basis.  See 38 U.S.C.A. § 503 (a) (a permissive statute that 
gives the Secretary the authority to provide equitable relief 
when he determines that benefits administered by VA were not 
provided because of an administrative error).  The Court has 
held that authority to award equitable relief under this 
section is left to the discretion of the Secretary, and that 
the Board and the Court are without jurisdiction to review 
the exercise of that discretion.  McCay v. Brown, 9 Vet. App. 
183, 189 (1996); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Further, the United States Court of Appeals for the 
Federal Circuit has expressly held that this type of relief 
is not available to grant a money payment where Congress has 
expressly foreclosed such payments.  McCay v. Brown, 106 F.3d 
1577, 1581-1582 (Fed. Cir. 1997).  The Board also notes that 
the amount of accrued benefits paid to the appellant may have 
in fact exceeded the amount that would have been due the 
veteran inasmuch as he was in receipt of retirement pay from 
the Armed Forces.  If the appellant wishes to file for 
equitable relief, she should contact the Secretary's office 
for information as to the proper procedures. 

In reaching this decision, the Board has considered the 
benefit of the doubt rule, but the Board's authority to grant 
the benefit sought by the appellant is restricted by the 
relevant statutes and regulations.  The Board is bound by the 
applicable statute and regulations and is without authority 
to grant the benefit sought by the appellant.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 19.5.


ORDER

Payment of accrued benefits for a period in excess of 2 years 
is denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


